Title: From Thomas Jefferson to Craven Peyton, 3 December 1801
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
            Washington Dec. 3. 1801.
          
          Your favor of Nov. 6. was recieved in due time. a press of business has prevented my answering sooner. I am willing to recieve William Davenport as the assignee of your lease of Shadwell. on considering the parts of the lands of the Hendersons which fall to me, I observe that it would be desireable for me to have all their shares in the three parcels on the river, but most especially in the middle one to have John’s, Bennet’s & Nancy’s. the two latter I suppose are under age. perhaps you could get this little piece of John’s for a trifle, or all his shares in those three parcels, which would all be acceptable to me. his part of the back tract would be of the least value to me because the farthest from me. however if he will sell the whole reasonably, I would wish you to engage it, but still in your own name. could you send me a list of the ages of the children under 21. so that I may see when chances will arise of getting their parts? accept my best wishes & respects
          
            Th: Jefferson
          
        